PER CURIAM:
In these consolidated appeals, Dennis Harris and Alfred Caldwell appeal the district court’s orders denying their motions for modification of their sentences, filed pursuant to 18 U.S.C. § 3582(c)(2) (2000), and denying reconsideration of those orders. We have reviewed the record and find the district court did not abuse its discretion in denying the motions. Accordingly, although we grant Appellants’ motions to proceed in forma pauperis, we affirm for the reasons stated by the district court. United States v. Harris, No. 2:92-cr-00113-01 (E.D. Va. May 19, 2006; July 31, 2006); United States v. Caldwell, No. 2:92-cr-00113-03 (E.D. Va. May 19, 2006; July 20, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.